Title: From James Madison to Louis-André Pichon, 15 February 1802 (Abstract)
From: Madison, James
To: Pichon, Louis-André


15 February 1802, Department of State. Acknowledges receipt of Pichon’s 1 Feb. note detailing the state of the revolt on the island of Guadeloupe and the dispositions made by the French authorities in regard to commerce with that colony. The note was shown to the president, whose instructions were that no matter what the results in terms of commercial relations, the U.S. would be guided by respect for the authority of the French republic and the regulations it issued as well as by a strict adherence to public law where applicable and by existing friendly relations between the two nations, which it was in the interest of both parties to conserve with cordiality and the best faith.
 

   Tr (AAE: Political Correspondence, U.S., 54:135). 2 pp.; in French.


   Pichon later reported to Talleyrand a conversation he had with JM about publicizing the trade restrictions with Guadeloupe in which they both agreed that Saint-Domingue was really the issue. The French diplomat quoted JM as saying that the U.S. was not obligated to France beyond respecting its regulations, that it was a policy question whether they should work together on the matter, and that it would probably not be advisable to excite the colonial populations against them in ways that could be prejudicial to the U.S. and its tranquillity. Pichon noted that he reminded JM that the preceding summer the president had led him to hope for more by stating positively that the U.S. could concur in a policy to starve Toussaint. When Pichon raised the matter with the president again, he reported to Talleyrand, Jefferson was cold and reserved and spoke to him in the same sense as JM had done (Pichon to Talleyrand, 4 Ventôse an X [23 Feb. 1802] [ibid., 54:162–63], editors’ translation).

